  Case 3:18-cv-01094-JBA-PWH-JMW Document 65 Filed 11/08/19 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

________________________________________

NAACP, et al.,                                             No. 3:18-cv-01094-JBA-PWH-JMW

       Plaintiffs,

               v.

DENISE MERRILL, SECRETARY OF                               November 8, 2019
THE STATE, and EDWARD LAMONT, JR.,
GOVERNOR,

      Defendants.
________________________________________

        SUPPLEMENTAL REPORT OF PARTIES’ RULE 26(f) PLANNING MEETING

Date Complaint Filed:                 June 28, 2018
Date Complaint Served:                July 2, 2018
Date of Defendant’s Appearance:       July 16, 2018
Date Amended Complaint Filed:         October 15, 2019


       Pursuant to Fed. R. Civ. P. 16(b), 26(f) and D. Conn. L. Civ. R. 16, on August 13, 2018

the parties conferred to develop a discovery plan, which they reported to the Court on August 25,

2018. ECF No. 13. On November 5, 2018, the Court stayed discovery pending disposition of

Defendants’ motion to dismiss. ECF No. 26. On February 15, 2019, the Court denied that

motion to dismiss and directed the parties to submit an updated discovery and dispositive

motions schedule on or before March 8, 2019.          ECF No. 27.      The parties submitted a

supplemental Rule 26(f) report on March 8, 2019, ECF No. 31, but discovery was stayed

pending disposition of Defendants’ interlocutory appeal. On remand, and as directed by this

Court at a teleconference held October 8, 2019, ECF No. 54, the parties submit this second

supplemental 26(f) Planning Report.




                                               1
      Case 3:18-cv-01094-JBA-PWH-JMW Document 65 Filed 11/08/19 Page 2 of 14



I.       Certification

         Undersigned counsel, after consultation with their clients, certify that (a) they have

discussed the nature and basis of the parties’ claims and defenses and any possibilities for

achieving a prompt settlement or other resolution of the case; and (b) they have developed the

following proposed case management plan. Counsel further certify that they have forwarded a

copy of this report to their clients.

II.      Jurisdiction

         A. Subject Matter Jurisdiction

         Plaintiffs contend that the Court has subject matter jurisdiction over this action pursuant

to 28 U.S.C. §§ 1331, 1343(a)(3) and (4), and 1357, and that this suit is authorized by 42 U.S.C.

§ 1983. The Second Circuit held that this Court has subject matter jurisdiction over this action

and that the Eleventh Amendment does not bar this case. ECF No. 50. The Second Circuit’s

ruling notwithstanding, Defendants maintain that the Court lacks subject matter jurisdiction over

Plaintiffs’ claims to the extent they are based on Plaintiffs’ assertion that prisoners do not receive

fair, effective or equitable representation in the districts where they are incarcerated.

         B. Personal Jurisdiction

         Personal jurisdiction is not contested.

III.     Brief Description of Case

         This case is a constitutional challenge to the legislative redistricting map that Connecticut

adopted in 2011, which Plaintiffs allege violates the “one person, one vote” principle of the

Equal Protection Clause by counting prisoners where they are incarcerated rather than at their

permanent address. Plaintiffs also challenge any potential reliance on a substantially similar

counting method for prisoners in the 2021 redistricting process.



                                                   2
  Case 3:18-cv-01094-JBA-PWH-JMW Document 65 Filed 11/08/19 Page 3 of 14



       Plaintiffs allege that the populations of the 2011 map’s Senate and House districts are

based on total population numbers from the United States census. Plaintiffs further allege that

the census counts incarcerated persons as residents of the town where they are incarcerated

instead of the town where they resided pre-incarceration.           Plaintiffs claim that counting

incarcerated persons in that manner violates the “one person, one vote” principle of the Equal

Protection Clause.    Plaintiffs seek a declaration that Connecticut’s 2011 Redistricting Plan

violates the Fourteenth Amendment to the U.S. Constitution and an injunction against the use of

the 2011 Redistricting Plan in the 2020 elections. Plaintiffs additionally seek a declaration that

any adoption of a substantially similar Redistricting Plan in 2021 that counts prisoners in the

district where they are incarcerated and results in a wrongful population deviation would be

unconstitutional.

       A. Claims of Plaintiffs

       Connecticut violates the “one person, one vote” requirement of the Fourteenth

Amendment by engaging in unlawful “prison gerrymandering.” Connecticut’s state legislative

redistricting plan, adopted in 2011 and scheduled for use in the 2020 elections, counts

incarcerated persons in the districts in which they are incarcerated, rather than in the districts in

which they permanently reside. This is in contradiction to Connecticut law, which states that

“[n]o person shall be deemed to have lost his residence in any town by reason of his absence

therefrom in any institution maintained by the state.” CONN. GEN. STAT. § 9-14 (2019).

       As a result, the 2011 state legislative redistricting plan includes multiple malapportioned

districts in which the actual number of constituents (exclusive of incarcerated persons) is more

than ten percent smaller than the number of constituents in the largest district, contrary to the

“one person, one vote” requirements of the Fourteenth Amendment. The “one person, one vote”



                                                 3
  Case 3:18-cv-01094-JBA-PWH-JMW Document 65 Filed 11/08/19 Page 4 of 14



principle of the Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution mandates that each person’s vote shall be equal to that of his or her fellow citizens.

Moreover, incarcerated people in Connecticut are disproportionately African-American and

Latino and come from urban areas, but the State has concentrated many of its prisons in rural

districts with predominantly white populations. Defendants’ reliance on the incarcerated

population in determining the geographic boundaries of House Districts 5, 37, 42, 52, 59, 61,

103, 106, and 108, and Senate District 7 under the 2011 Redistricting Plan impermissibly inflates

the voting strength and political influence of the residents in these districts and dilutes the voting

strength and political influence of Plaintiffs and other persons residing outside of these districts,

in violation of the Fourteenth Amendment and 42 U.S.C. § 1983. This practice has racially

disproportionate impacts in districts with less than 10 percent deviation and operates to minimize

the voting strength of the African American and Latino communities from which incarcerated

people disproportionately come.

       B. Defenses and Claims of Defendants

       Connecticut’s 2011 Redistricting Plan is constitutional and counts incarcerated residents

appropriately in the location where they live and sleep each day. For this reason and others, the

Amended Complaint fails to state a claim upon which relief can be granted. Even if the

Amended Complaint states a claim, moreover, there is no evidence to support Plaintiffs’ claims.

Finally, to the extent that Plaintiffs’ claims depend on their assertion that prisoners do not receive

fair, effective or equitable representation from legislators in the districts where they are

incarcerated, that specific claim is nonjusticiable, and the Court therefore lacks jurisdiction to

decide any claim that depends on such a theory. Defendants reserve the right to raise any




                                                  4
  Case 3:18-cv-01094-JBA-PWH-JMW Document 65 Filed 11/08/19 Page 5 of 14



additional defenses, affirmative or otherwise, that discovery, subsequent pleading or additional

research may reveal.

IV.         Statement of Undisputed Facts

       Counsel certify that they have made a good faith attempt to determine whether there are

any material facts that are not in dispute. The following material facts are undisputed:

       1.          The Connecticut legislature, exercising authority granted by Article III of

       the state Constitution, appointed a Reapportionment Committee following the

       2010 Census.

       2.          The Reapportionment Committee failed to meet its September 15, 2011

       deadline to submit a redistricting plan. Pursuant to Article III of the Connecticut

       Constitution, then-Governor Malloy appointed a Reapportionment Commission on

       October 5, 2011.

       3.          On November 30, 2011, the Reapportionment Commission unanimously

       adopted a state legislative redistricting plan and submitted it to Defendant Merrill.

       4.          The state legislative redistricting plan became effective soon thereafter, upon

       publication by Defendant Merrill.

       5.          Incarcerated persons convicted of a felony are not eligible to vote in Connecticut

       elections.

       6.          The Connecticut State House of Representatives has 151 members, and the

       Connecticut State Senate has 36 members, each of whom is elected by an individual

       district.




                                                    5
Case 3:18-cv-01094-JBA-PWH-JMW Document 65 Filed 11/08/19 Page 6 of 14



   7.        The Secretary of the State of Connecticut may begin issuing nominating petition

   forms for offices to be contested at the regular election as soon as January 2, 2020.

   CONN. GEN. STAT. § 9-453b (2019).

   8.        Defendant Merrill may issue primary petitions for candidates for statewide and

   Representative in Congress offices on April 28, 2020. See generally SEC. OF THE STATE,

   NOV. 3, 2020 STATE ELECTION CALENDAR (2019), available as the “2020 Key Dates

   Calendar”           at       https://portal.ct.gov/SOTS/Common-Elements/V5-Template---

   Redesign/Elections--Voting--Home-Page (last viewed Nov. 6, 2019).

   9.        May 26, 2020, is the last date on which political parties can hold nominating

   conventions for Connecticut statewide and district offices. CONN. GEN. STAT. § 9-383

   (2019).

   10.       June 9, 2020, is the last date that candidates can file a primary petition with the

   Secretary of the State to participate in a primary for nomination by a political party for

   Connecticut statewide or district office. Fourteen days after the close of the state or

   district convention is the last day that candidates can file a certificate of 15% of the

   delegate vote with the Secretary of the State so that they can participate in a primary for

   nomination by a political party for Connecticut statewide or district office. CONN. GEN.

   STAT. § 9-400 (2019).

   11.       On August 11, 2020, the primaries for parties for nomination for Connecticut

   statewide offices will be held. CONN. GEN. STAT. § 9-423(a) (2019).

   12.       On November 3, 2020, the general election for Connecticut statewide offices will

   be held. CONN. CONST. art. III, § 8.




                                              6
     Case 3:18-cv-01094-JBA-PWH-JMW Document 65 Filed 11/08/19 Page 7 of 14




V.      Case Management Plan

        A.     Scheduling Conferences

        The parties do not request a pretrial conference with the Court before entry of a

scheduling order pursuant to Fed. R. Civ. P. 16(b). If a conference is held, the parties prefer that

the conference be conducted in person.

        B.     Early Settlement Conference

        The parties certify that they have considered the potential benefits of attempting to settle

the case before undertaking significant discovery or motion practice. Counsel will continue to

discuss settlement possibilities if and when they arise, but settlement is unlikely at this time. The

parties do not request a referral for alternative dispute resolution pursuant to D. Conn. L. Civ. R.

16.

        C.     Joinder of Parties, Amendment of Pleadings, and Motions Addressed to the
               Pleadings

        The parties currently do not believe that joinder of additional parties will be required.

        D.     Pretrial Motions

        The parties propose that Defendants may file a motion to dismiss, that Plaintiffs will

not file a motion for preliminary injunction, and that the parties will file cross motions for

summary judgment addressing all claims in the case, which may include any jurisdictional

defenses that Defendants could have raised in a motion to dismiss. The parties propose the

following briefing schedule:

               1.      Defendants’ motion to dismiss, if any, will be due by December 1,

                       2019. Plaintiffs’ opposition, if any, will be due by January 1, 2020.


                                                  7
Case 3:18-cv-01094-JBA-PWH-JMW Document 65 Filed 11/08/19 Page 8 of 14



                   Defendants’ reply, if any, will be due by January 15, 2020. The Court

                   will schedule oral argument on Defendants’ motion to dismiss, if any, at

                   its earliest convenience.

           2.      Plaintiffs’ motion for summary judgment will be due by March 31,

                   2020.

           3.      Defendants’ combined opposition to Plaintiffs’ motion for summary

                   judgment and cross motion for summary judgment will be due by April

                   30, 2020.

           4.      Plaintiffs’ combined reply in support of their own motion for summary

                   judgment and opposition to Defendants’ motion for summary judgment

                   will be due by May 15, 2020.

           5.      Defendants’ reply in support of their own motion for summary

                   judgment will be due by May 31, 2020.

           6.      The Court will schedule oral argument on the parties’ cross motions for

                   summary judgment at its convenience.

   E.      Discovery

   The parties propose the following regarding discovery:

1. Plaintiffs anticipate that discovery will be needed on subjects including:

        a) Pre-incarceration addresses, anticipated incarceration length, and racial

           demographics of people incarcerated in Connecticut;

        b) Post-incarceration addresses, incarceration length, and other voting-related data

           of persons formerly incarcerated in Connecticut no longer incarcerated;




                                               8
Case 3:18-cv-01094-JBA-PWH-JMW Document 65 Filed 11/08/19 Page 9 of 14



       c) Information regarding precinct boundaries to be used in the next redistricting

             cycle;

       d) Guidance provided to the Reapportionment Committee or Reapportionment

             Commission for 2011 redistricting;

       e) Data, documents, and other resources used by the Reapportionment Committee

             or Reapportionment Commission for 2011 redistricting;

       f) History, if any, of State Representatives and State Senators engaging in

             representational activities on behalf of incarcerated persons in their district,

             including but not limited to personal or staff visits or correspondence with

             incarcerated persons, provision of constituent services to incarcerated prisons,

             and other such activities (if any);

       g) History, if any, of State Representatives and State Senators engaging in

             representational activities on behalf of persons who resided in the elected

             official’s district before incarceration, yet are, or were, incarcerated in a

             different district; including but not limited to personal or staff visits or

             correspondence with incarcerated persons, provision of constituent services to

             incarcerated prisons, and other such activities (if any).

2. Defendants anticipate that they will require discovery regarding any and all topics

   related to Plaintiffs’ substantive claims, including but not limited to Plaintiffs’ claim

   that they do not have representational or electoral equality and that their voting and

   representational strength has been diluted.         Defendants reserve the right to seek

   discovery on any other topics that subsequent research or factual development may

   reveal.    Defendants also reserve the right to assert privileges to discovery where


                                                   9
Case 3:18-cv-01094-JBA-PWH-JMW Document 65 Filed 11/08/19 Page 10 of 14



    appropriate, including but not limited to legislative process privileges and deliberative

    process privileges.

 3. The parties propose the following discovery scheduling deadlines:

        a) All discovery, including depositions of expert witnesses pursuant to Fed R. Civ.

           P. 26(b)(4), will be commenced immediately and completed by March 1, 2020.

        b) Defendants’ initial disclosures will be due by November 23, 2019.

        c) Defendants will provide any responses and objections to Plaintiffs’ first set of

           discovery requests dated September 18, 2018, by December 5, 2019.

        d) The parties anticipate that they will not require more than ten depositions of

           fact witnesses on each side.

        e) Plaintiffs will designate all trial experts and provide opposing counsel with

           reports from retained experts pursuant to Fed. R. Civ. P. 26(a)(2) by

           January 1, 2020. Depositions of any such experts will be completed by

           March 1, 2020.

        f) Defendants will designate all trial experts and provide opposing counsel

           with reports from retained experts pursuant to Fed. R. Civ. P. 26(a)(2) by

           February 1, 2020.      Depositions of such experts will be completed by

           March 1, 2020.

        g) Plaintiffs will provide Defendants with a list of declarants they intend to

           offer in support of their motion for summary judgment by January 15,

           2020, with a short proffer of the subject matter that each individual will

           testify about. Defendants may depose each person identified as a declarant

           by the close of discovery.



                                            10
Case 3:18-cv-01094-JBA-PWH-JMW Document 65 Filed 11/08/19 Page 11 of 14



        h) Defendants will provide Plaintiffs with a list of declarants they intend to

            offer in support of their motion for summary judgment by February 15,

            2020, with a short proffer of the subject matter that each individual will

            testify about. Plaintiffs may depose each person identified as a declarant by

            the close of discovery.

 4. The parties agree that discovery will not be conducted in phases.

 5. The parties may serve more than 25 interrogatories.

 6. Plaintiffs intend to call one or more expert witnesses at trial. Defendants may call

    expert witnesses at trial.

 7. Undersigned counsel (after consultation with their respective clients) concerning

    computer-based and other electronic information management systems, including

    historical, archival, back-up and legacy files, in order to understand how information is

    stored and how it may be retrieved, have discussed the disclosure and preservation of

    electronically stored information (“ESI”), including, but not limited to, the form in

    which such data shall be produced, search terms and/or other techniques to be used in

    connection with the retrieval and production of such information, the location and

    format of ESI, appropriate steps to preserve ESI, and the allocation of costs of

    assembling and producing such information. The parties agree to the following

    procedures for the preservation, disclosure and management of ESI:

            The parties will preserve all ESI and accept disclosure of ESI in the form(s) in

            which the information is ordinarily and customarily maintained in the usual

            course of business or, if not reasonably usable in that form, as searchable PDF

            documents. Electronic mail should include attachments to the email and indicate


                                            11
Case 3:18-cv-01094-JBA-PWH-JMW Document 65 Filed 11/08/19 Page 12 of 14



           to whom the email was addressed and whether it was a reply. Upon request and

           if reasonably available, a party shall make diligent efforts to produce any

           electronically-stored spreadsheet or database in its native format (e.g. Microsoft

           Excel) rather than in PDF format. All electronically stored documents created

           by a word processing program are to be produced in the native format, if

           reasonably available, rather than in PDF format.        To the extent any ESI is

           preserved only in printed form, such information may be produced in PDF

           format. ESI may be produced on CD-ROM. The parties will undertake to

           search their electronically stored records for responsive documents and

           information by utilizing search terms and procedures known by the disclosing

           party to be reasonably calculated to locate responsive documents and

           information.

 8. Undersigned counsel (after consultation with their clients) have also discussed the

    location(s), volume, organization, and costs of retrieval of information stored in paper or

    other non-electronic forms.    The parties agree to the following procedures for the

    preservation, disclosure and management of such information:

           The parties will preserve all information stored in paper or other non-electronic

           forms and accept disclosure of this information via courier or certified mail

           delivery. The parties will undertake to search their paper and non-electronic

           records for responsive documents and information by utilizing procedures

           known by the disclosing party to be reasonably calculated to locate responsive

           documents and information.




                                             12
 Case 3:18-cv-01094-JBA-PWH-JMW Document 65 Filed 11/08/19 Page 13 of 14



      9. Undersigned counsel have discussed discovery procedures that minimize the risk of

         waiver of privilege or work-product protection, including procedures for asserting

         privilege claims after production. The parties agree to the following procedures for

         asserting claims of privilege after production:

                If any information that is clearly marked as being attorney-client privileged or

                subject to work-product protection is disclosed, or if information that obviously

                comprises privileged attorney-client communications or attorney work product is

                disclosed, the party to whom it is disclosed will notify opposing counsel and the

                disclosing party will have 30 days to assert the privilege and seek the return of

                the information. The party to whom the information is disclosed agrees not to

                review the information after recognizing that a privilege or work-production

                protection applies and further agrees to not duplicate that information or further

                disclose it.

         F.     Dispositive Motions

         Dispositive motions will be filed in accordance with the briefing schedule set forth

above.

         G.     Joint Trial Memorandum

         If necessary, the joint trial memorandum required by the Standing Order on Trial

Memoranda in Civil Cases will be filed within forty-five (45) days after the Court rules on the

parties’ cross motions for summary judgment.

VI.      Trial Readiness

         The case will be ready for trial within thirty (30) days of the parties’ submission of the

Joint Trial Memorandum.




                                                  13
     Case 3:18-cv-01094-JBA-PWH-JMW Document 65 Filed 11/08/19 Page 14 of 14



           As officers of the Court, undersigned counsel agree to cooperate with each other and the

Court to promote the just, speedy and inexpensive determination of this action.

Respectfully submitted this 8th of November, 2019.

By /s/ Michael J. Wishnie                                          Bradford M. Berry***
Nicole Billington, Law Student Intern                              National Association for the Advancement of
Doni Bloomfield, Law Student Intern                                Colored People, Inc.
Alexander Boudreau, Law Student Intern                             Office of the General Counsel
Alaa Chaker, Law Student Intern                                    4805 Mount Hope Drive
                                                                   Baltimore, MD 21215
Brandon DeBot, Law Student Intern
                                                                   Tel: (410) 580-5797
Ayoub Ouederni, Law Student Intern                                 Email: Bberry@naacpnet.org
Mary Ella Simmons, Law Student Intern
Hope Metcalf (ct27184)
                                                                   David N. Rosen (ct00196)
Michael J. Wishnie (ct27221)
                                                                   Alexander T. Taubes (ct30100)
Peter Gruber Rule of Law Clinic
                                                                   David Rosen & Associates, P.C.
Yale Law School**
                                                                   400 Orange Street
127 Wall Street
                                                                   New Haven, CT 06511
New Haven, CT 06520
                                                                   Tel: (203) 787-3513
Tel: (203) 436-4780
                                                                   Email: Drosen@davidrosenlaw.com
Email: Michael.Wishnie@yale.edu
Counsel for Plaintiffs

By /s/ Michael K. Skold
Michael K. Skold (ct28407)
Maura Murphy Osborne (ct19987)
Office of the Attorney General
55 Elm Street
P.O. Box 120
Hartford, CT 06141-0120
Tel: (860) 808-5020
Fax: (860) 808-5347
Email: Michael.Skold@ct.gov
Email: Maura.murphyosborne@ct.gov

Counsel for Defendants




**   This filing does not purport to state the views of Yale Law School, if any.
***   Motion for pro hac vice forthcoming.




                                                            14
